DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on November 30, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered. 


This Office Action is in response to the amendments and arguments filed December 10, 2021.  
Claims 1-4, 13-14, and 16-20 are allowable. Claims 5-10 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through VII, as set forth in the Office action mailed on March 29, 2021, is hereby withdrawn and claims 5-10 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10 and 13-20 are currently pending wherein claims 1-4, 13-14, and 16-20 read on a curable liquid composition, claim 5 reads on a composition 

Allowable Subject Matter
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The pending claims are allowable over the closest references: Frey et al (US 2012/0178844) and Loccufier et al (US 2010/0313782).

Summary of claim 1:
A curable liquid composition, comprising:
a monomer having an SI value of less than 3.0; and
a photopolymerization initiator having a weight average molecular weight of 500 to 2,000,
wherein the monomer having an SI value of less than 3.0 is a (meth)acrylic acid ester compound,

wherein the curable liquid composition is negative in skin sensitization, and
wherein negative in skin sensitization refers to a composition comprising a skin sensitizing substance in an amount of less than 0.1 percent as defined according to the Globally Harmonized System.

Frey teaches high molecular weight photoinitiator compounds (abstract) that are used in a composition (0232) containing at least one ethylenically unsaturated photopolymerizable compound (0233) that includes dipentaerythritol hexaacrylate or ethylene glycol diacrylate (0239) both of which are cited by the applicant as reading on monomers having an SI value of less than 3 and both reading on a (meth)acrylic acid ester.  Frey further teaches the photoinitiator to have a benzophenone skeleton (0004) and to have a molecular weight of 500 to 5000 g/mol (0117).  However, Frey does not teach or fairly suggest the claimed curable liquid composition wherein the composition has the claimed negative skin sensitization, wherein the photopolymerization initiator is a liquid polymer and wherein the photopolymerization initiator has the claimed weight average molecular weight.  Applicants have further shown that when the molecular weight of the photoinitiator is outside the claimed range, the composition possesses poor properties including pungent odor, poor curability and/or poor compatibility. 


Loccufier teaches a free radical curable liquid for inkjet printing (abstract) that contains polymerizable initiators (abstract) that have a molecular weight between 300 and 900 Daltons (0083).  Loccufier further teaches the addition of a monomer such as dipentaerythritol hexaacrylate (0272) as applicants cite in the specification as having the However, Loccufier does not teach or fairly suggest the claimed curable liquid composition wherein the composition has the claimed negative skin sensitization, wherein the photopolymerization initiator is a liquid polymer and wherein the photopolymerization initiator has the claimed weight average molecular weight.  Applicants have further shown that when the molecular weight of the photoinitiator is outside the claimed range, the composition possesses poor properties including pungent odor, poor curability and/or poor compatibility.

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763